I do not wish it understood that any reconsideration in this case is necessary. I am satisfied with the opinion heretofore, but, as the Court is now full, I have no objection to hear it.
The affidavit of Wallen was then read; it stated the deponent had set out on Saturday, at the defendant's request, to bring Lydia Baker and Nancy Walker, and offered to assist them in coming, but they were pregnant, and could not attend; he believed if they were present they could prove an honest purchase of the mare, and they were, he believed, not absent by collusion. He did not return to this place until Monday morning.